SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1025
CA 11-00113
PRESENT: CENTRA, J.P., FAHEY, SCONIERS, GREEN, AND MARTOCHE, JJ.


TERRY D. HILLIARD, PLAINTIFF-APPELLANT,

                      V                           MEMORANDUM AND ORDER

HIGHLAND HOSPITAL, DEFENDANT-RESPONDENT,
ET AL., DEFENDANTS.
(APPEAL NO. 2.)


ADAIR LAW FIRM, LLP, ROCHESTER (WILLIAM S. ROBY, III, OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

OSBORN, REED & BURKE, LLP, ROCHESTER (THOMAS C. BURKE OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Monroe County (Matthew
A. Rosenbaum, J.), entered August 6, 2010 in a medical malpractice
action. The order denied the motion of plaintiff for, inter alia,
leave to renew and reargue.

     It is hereby ORDERED that said appeal insofar as it seeks leave
to reargue is unanimously dismissed and the appeal is otherwise
dismissed without costs as moot.

     Same Memorandum as in Hilliard v Highland Hosp. ([appeal No. 1]
___ AD3d ___ [Oct. 7, 2011]).




Entered:    October 7, 2011                     Patricia L. Morgan
                                                Clerk of the Court